SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO.: 0-49819 Date of Report: August 11, 2008 CHINA STATIONERY AND OFFICE SUPPLY, INC. (Exact name of registrant as specified in its charter) DELAWARE 33-0931599 (STATE OR OTHER JURISDICTION OF (I.R.S. EMPLOYER IDENTIFICATION NO.) INCORPORATION OR ORGANIZATION) c/oNingbo Binbin Stationery Qiaotouhu Industrial Park Ninghai, Zhejiang Province 315611 P.R. China (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES)(ZIP CODE) 011-86-65160858 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.02 Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review. On August 11, 2008 the Board of Directors of China Stationery and Office Supply, Inc. determined that the financial statements of China Stationery included in its Annual Report on Form 10-KSB for the years ended December 31, 2007and 2006 and in its Quarterly Report on Form 10-Q for the three month period ended March 31, 2008 should no longer be relied upon.The reasons for the conclusion were: · The Balance Sheets as of December 31, 2007 and 2006 and as of March 31, 2008 failed to properly disclose the minority interest in China Stationery’s subsidiary that was not owned by China Stationery. · The Balance Sheets as of December 31, 2006 stated that there were shares of preferred stock outstanding, although these shares had been converted to common stock during 2006. · The Statements of Stockholders Equity for the years ended December 31, 2007 and 2006 failed to record the conversion of preferred stock to common stock during 2006, failed to record the 5:32 reverse stock split in 2006, and misstated the number of shares of common stock issued in connection with the merger and recapitalization in 2006. · The Balance Sheets as of March 31, 2008 mischaracterized several assets as “other receivables.” · The Statements of Income for the three months ended March 31, 2008 failed to record certain general and administrative expenses because they had been improperly classified as “other receivables.” After the Board of Directors concluded that the financial statements, as filed, should no longer be relied upon, the Company’s Controller, at the direction of the Board of Directors, discussed that conclusion with P.C.Liu, CPA, P.C., the Company’s independent registered public accounting firm. 2 To remedy the errors in the 2007 and 2006 financial statements, China Stationery has filed an amendment to its Annual Report on Form 10-K for the year ended December 31, 2007.The amendment contains restated financial statements.The effect of the restatement on the balance sheets as originally reported is demonstrated below: December 31, 2007 As Reported As Restated Minority Interest in Consolidated Subsidiary $ $ Additional Paid-in Capital Retained Earnings Statutory Reserve Total Stockholders’ Equity December 31, 2006 As Reported As Restated Minority Interest in Consolidated Subsidiary $ $ Preferred Stock Additional Paid-in Capital Retained Earnings Statutory Reserve Total Stockholders’ Equity To remedy the errors in the March 31, 2008 financial statements, China Stationery has filed an amendment to its Quarterly Report on Form 10-Q for the period ended March 31, 2008.The effect of the restatement on the balance sheets as originally reported is demonstrated below: March 31, 2008 As Reported As Restated Accounts Receivable - net $ $ Advance to Suppliers Other Receivable/Other Assets Due From Employees Total Current Assets Property, Plant & Equipment, net Total Assets Minority Interest in Consolidated Subsidiary Additional Paid in Capital Retained Earnings Statutory Reserve Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity The effect of the restatement on the Consolidated Statements of Income is shown below: Three Months Ended March 31, 2008 As Reported As Restated General and Administrative Expenses $ $ Total Operating Expenses Income/Loss from Operations ) )
